           Case 1:18-cv-08530-JMF Document 26 Filed 06/20/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x

PHILIP E. DEBLASIO,

                                                    Plaintiff,          ANSWER

                           - against -                                  18 CV 8530 (JMF)

NYC HEALTH + HOSPITALS
CORPORATION, DR. RODRIGUE JOSEPH,
DR. FRANKLIN MEJIA, and PHYSICIAN’S
ASSISTANT BESSIE FLORES-CLEMENTE,

                                                Defendants.

-----------------------------------------------------------------x

                  Defendants, NYC HEALTH + HOSPITALS CORPORATION, DR. RODRIGUE

JOSEPH, DR. FRANKLIN MEJIA, and PHYSICIAN’S ASSISTANT BESSIE FLORES-

CLEMENTE, by their attorney, Zachary W. Carter, Corporation Counsel of the City of New

York, for their Answer to the Complaint, respectfully allege as follows:

                 1.       Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “I” of the Complaint, except admit that Plaintiff purports

to proceed as set forth therein.
                 2.       Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “II” of the Complaint, and affirmatively state that

Plaintiff’s contact information listed on the docket is Downstate Correctional Facility, 121 Red

Schoolhouse Road, P.O. Box 445, Fishkill, NY 12524-0045.

                  3.       Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “III” of the Complaint, except admit that Plaintiff

purports to proceed as set forth therein.
            Case 1:18-cv-08530-JMF Document 26 Filed 06/20/19 Page 2 of 3




                4.     Deny the allegations set forth in paragraph “IV” of the Complaint, except

admit that NYC Health + Hospitals maintains an office located at 125 Worth Street, New York,

New York, 10013.

                5.     Deny the allegations set forth in both the “Facts” and “Injuries” sections of

paragraph “V” of the Complaint, except admit that Plaintiff purports to proceed as set forth

therein.

                6.     Deny the allegations set forth in paragraph “VI” of the Complaint, except

admit that Plaintiff purports to proceed as set forth therein.

                7.     Paragraph “VII” contains no factual allegations and does not require a

response.

                               AS AND FOR A FIRST DEFENSE:

                8.     The Complaint fails to state a claim upon which relief can be granted.

                             AS AND FOR A SECOND DEFENSE:

                9.     Defendants have not violated any rights, privileges, or immunities under

the Constitution or laws of the United States or the State of New York or any political

subdivision thereof.

                              AS AND FOR A THIRD DEFENSE:

                10.    At all times relevant to the acts alleged in the Complaint, Defendants acted

 reasonably, properly, lawfully, and in good faith.

                             AS AND FOR A FOURTH DEFENSE:

                11.    The individually named defendants are immune from suit under the

doctrine of qualified immunity.




                                                 -2-
           Case 1:18-cv-08530-JMF Document 26 Filed 06/20/19 Page 3 of 3



                              AS AND FOR A FIFTH DEFENSE:

                12.    Plaintiff has failed to exhaust administrative remedies as required by the

Prison Litigation Reform Act, 42 U.S.C. § 1997e(a), with respect to some or all of his claims.

                               AS AND FOR A SIXTH DEFENSE

                13.    Plaintiff’s claims are barred in whole or in part by the doctrines of

collateral estoppel and/or res judicata.

                WHEREFORE, Defendants request judgment dismissing the Complaint and

denying all relief requested therein, together with such other and further relief as the Court

deems just and proper.

Dated:     New York, New York
           June 20, 2019


                                             ZACHARY W. CARTER
                                             Corporation Counsel of the City of New York
                                             Attorney for Defendants
                                             100 Church Street, Room 2-113
                                             New York, N.Y. 10007
                                             Tel: (212) 356-0871
                                             Fax: (212) 356-8760
                                             mtoews@law.nyc.gov


                                      By:    _______/s/__________________
                                             Mark G. Toews
                                             Assistant Corporation Counsel



cc.      BY FIRST CLASS MAIL
         Philip E. DeBlasio
         Plaintiff Pro Se
         NYSID: 04489407Y
         DIN No: 19-A-0070
         Downstate Correctional Facility
         121 Red Schoolhouse Road
         P.O. Box 445
         Fishkill, NY 12524-0045

                                              -3-
